Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because the new ground of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 16 recites the limitation “the GaN material ". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. [US PGPUB 20180277524] in view of Forrest et al. [US PGPUB 20160351747] in view Louwsma et al. [US PGPUB 20100144073] and in view of Watanabe et al. [US PGPUB 20190006558] (hereinafter Moon, Forrest, Louwsma and Watanabe).

Regarding claim 11, Moon teaches a micro-LED transfer method, comprising: 
in accordance with a sequence of LEDs (150, Para 104, Fig. 6), growing LEDs on corresponding selected areas of a single original substrate (112, Para 111, Fig. 6), and fabricating electrodes (152/156, Para 86); 
forming bumping electrodes (140/170, Para 63) corresponding to the LEDs on a receiving substrate (110/120/160, Fig. 6); 
bonding metal electrodes of the LEDs with the bumping electrodes on the receiving substrate (Fig. 6); and 
removing the original substrate (Fig. 6).  
Moon does not specifically disclose that the LEDs are micro-LEDs of blue, green and red, 
epitaxially growing the micro-LEDs on a GaAs substrate; and 
that the electrode are metal electrodes formed after epitaxial growth of the micro-LEDs; and 
wherein epitaxially growing the micro-LEDs of two or all of the three colors on a GaAs original substrate comprises epitaxially growing a layer of InGaAs on the GaAs original substrate, and then epitaxially growing the micro-LEDs of the two or all of the three colors on the layer of InGaAs.
Referring to sections of Moon’s disclosure, Moon’s invention is related to micro devices and wherein in micro LEDs are used (Para 12/132). Furthermore, it is 
Referring to the invention of Forrest, teaches forming an epilayer on any of numerous well-known substrate to include sapphire, silicon and GaAs (Para 37, Fig. 1) to form a light emitting device (Para 53),
wherein in growing the epilayer on a GaAs substrate (Para 42) comprises epitaxially growing (Para 65) a layer of InGaAs (protection layer, Para 42) on the GaAs  substrate (Para 42, Fig. 1), and then epitaxially growing the epilayer on the layer of InGaAs.
In view of such teaching by Forrest, it would have been obvious to a person having ordinary skills in the art to have the invention of Moon further comprising the teaching of Forrest in order to allow for the substrate to be reused (Forrest, Abstract).
Referring to the invention of Louwsma, teaches epitaxially forming (Para 50) light emitting device that emits red, green or blue light on a substrate to include GaAs (Para 82).
In view of such teaching by Louwsma, it would have been obvious to a person having ordinary skills in the art to have the invention of Moon further comprising the teaching of Louwsma based on the rationale of using known technique to improve/form similar devices (methods, or products) in the same way (MPEP 2143).
Referring to the invention of Watanabe (Fig. 4), Watanabe teaches the step of forming LED 100 (Fig. 4), wherein the step in includes epitaxial growing steps, (Para 54/60), and wherein after epitaxial growth steps, metal electrode 80/90 are formed (Para 87).
 In view of such teaching by Watanabe, it would have been obvious to a person having ordinary skills in the art to have the modified invention of Moon further comprising the teaching of Watanabe based on the rationale of using known technique 

Regarding claim 12, Moon teaches a method wherein removing the original substrate comprises removing the GaAs original substrate by means of wet etching (Para 47/68).

Regarding claim 15, the modified device of Moon specifically in view of Forrest teaches a method wherein epitaxially growing the micro-LEDs of two or all of the three colors on a GaAs original substrate comprises epitaxially growing the micro-LEDs of the two or all of the three colors on the (111) or (100) crystal face of the GaAs original substrate (in view of the usage of definiteness i.e. (the (111) or (100) crystal face of the GaAs) which is understood to mean that GaAs which Forrest teaches has one or the other crystal surface).

Regarding claim 16, the modified device of Moon specifically in view of Forrest teaches a method wherein at least blue micro-LEDs are epitaxially grown on the single GaAs original substrate, the blue micro-LEDs being epitaxially grown from the GaN material; or 
at least green micro-LEDs are epitaxially grown on the single GaAs original substrate, the green micro-LED being epitaxially grown from the GaN material; or 
at least red micro-LEDs are epitaxially grown on the single GaAs original substrate, the red micro-LED being epitaxially grown from the GaAs material (wherein the epilayer is GaAs, Forrest,Para 55).

Regarding claim 17, Moon teaches a method wherein, N-electrodes and P-electrodes of the micro-LEDs are located at the same side, with each of the micro-LEDs corresponding to two of the bumping electrodes on the receiving substrate (Moon, Fig. 6); or 
N-electrodes and P-electrodes of the micro-LEDs are located at opposed sides, with each of the micro-LEDs corresponding to one of the bumping electrodes on the receiving substrate.  

Regarding claim 19, Moon teaches a manufacturing method for manufacturing a micro-LED device, comprising transferring micro-LEDs to a receiving substrate by using the method according to claim 1 (Moon, Fig. 6).  

Regarding claim 20, Moon teaches a micro-LED device manufactured by using the manufacturing method according to claim 9 (Moon, Fig. 6).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Forrest, Louwsma and Watanabe in view of Chen et al. [US PGPUB 20170062683]  and further in view of Nakamura et al. [US PGPUB 20120228657] (hereinafter Chen and Nakamura).

Regarding claim 14, the modified device of Moon teaches the limitations of the claim upon which it depends.
The modified device does not specifically teach that the melting point of the bumping electrodes is lower than or equal to 350°C.
Referring to the invention of Chen, Chen teaches mounting a micro -light emitting diode on a receiving substrate (300, Fig. 1A), wherein receiving substrate comprises electrode 310 (Para 65, Fig. 1A), and 
wherein the portions of the electrode can be made of gold, indium, tin, silver, bismuth, lead, gallium, cadmium (Para 92).
In view of such teaching by Chen, it would have been obvious to a person having ordinary skills in the art to have the modified device of Moon comprise the teachings of Chen based on the rationale simple substitution of one known element with a suitable another to obtain predictable results (MPEP 2143).
Nakamura further teaches advantageous reason for forming electrodes with certain material selected from bismuth (Bi), indium (In), lead (Pb), tin (Sn), and zinc (Zn),
wherein the material of the electrode have a melting point lower than or equal to 350°C (Para 22).
In view of such teaching by Nakamura, it would have been obvious to a person having ordinary skills in the art to have the modified device of Moon comprise the teachings of Nakamura in order to eliminate short-circuiting (Nakamura, Para 22).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Forrest, Louwsma and Watanabe in view of Kayes et al. [US PGPUB 20180102443]  (hereinafter Kayes).

Regarding claim 13, the modified device of Moon teaches the limitations of the claim upon which it depends.
The modified device does not specifically teach that wherein, removing the GaAs original substrate comprises: removing the GaAs original substrate by means of laser lifting-off.
Referring to the invention of Kayes, Kayes teaches various suitable alternate process for removing epitaxial layer from a substrate, wherein the process include epitaxial lift off (ELO) process and laser lift off (LLO) process (Para 16).
In view of such teaching by Kayes, it would have been obvious to a person having ordinary skills in the art to have the modified device of Moon comprise the teachings of Kayes based on the rationale simple substitution of one known process with a suitable another to obtain predictable results (MPEP 2143).


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819